Citation Nr: 1234085	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-35 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to service connection for epididymal/scrotal cyst.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to January 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).

This matter was previously before the Board, most recently in March 2011, when the issues remaining on appeal were remanded for additional development.  Review of the claims file shows substantial compliance with the directives of the remand concerning the issue of entitlement to service connection for depression.  In this regard, an August 2011 VA examination report presents the required information and proper RO-level readjudication of the issues was completed as evidenced by the May 2012 supplemental statement of the case.

The Veteran testified at a Travel Board hearing in September 2008, and a transcript of this hearing is of record.

The Board notes that the Veteran has been previously represented before VA by The American Legion.  In the matter of the current appeal, the Veteran more recently appointed Disabled American Veterans as his representative.  In July 2012, Disabled American Veterans submitted a written memorandum noting "that there is conflicting information" regarding the Veteran's representation and that "[i]t is requested clarification as to the veteran's representative be obtained."  In accordance with this request, in July 2012 the Board sent a letter to the Veteran (with copies to both The American Legion and to Disabled American Veterans) requesting that the Veteran indicate his preference for representation.  The Veteran was instructed that he may fill out an enclosed VA Form 21-22 to appoint a Veterans Service Organization as his representative, or he may choose to represent himself.  The Veteran was further informed that in the event he did not reply to the letter within 30 days, VA will assume that he wishes to represent himself and resume review of his appeal.  Neither the Veteran nor either copied Veterans Service Organization responded to the July 2012 letter, and appellate review of this case now proceeds accordingly.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to service connection for epididymitis and entitlement to service connection for epididymal / sacral cyst are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disability, to include depression.


CONCLUSION OF LAW

An acquired psychiatric disability, to include depression, was not incurred in or aggravated by service, nor has any acquired psychiatric disability been proximately caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Duty to Notify 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided the appellant pre-adjudication notice by a letter dated June 2004.  The RO provided the appellant with additional notice in February 2009, subsequent to the initial adjudication in September 2004.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  While the February 2009 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated, most recently in a May 2012 supplemental statement of the case, following the provision of notice in February 2009.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service treatment records and post-service VA treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran a VA examination in August 2011; and afforded the Veteran the opportunity to give testimony before the Board at the RO in September 2008.  The Board finds that the August 2011 VA psychiatric examination report presents a thorough and complete discussion of the pertinent history, current findings, and expert determinations informed by review of the claims file and direct evaluation of the Veteran such that the report presents adequate and probative evidence in this case.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the psychiatric disability issue at this time.

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

Psychiatric Disability

One of the issues before the Board involves a claim of entitlement to service connection for acquired psychiatric disability, claimed as depression.  The Veteran's contention, as clarified in his September 2008 Board hearing testimony, is that he currently suffers from depression secondary to the physical disabilities for which he has claimed service connection.  The Veteran does not contend that he experienced manifestations of psychiatric disability during his military service.

The Board notes, however, that even though the Veteran is not seeking service connection on a direct basis, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").

The Veteran's service treatment records contain no suggestion of in-service manifestation or diagnosis of psychiatric disorder.  Indeed, the Veteran underwent a service medical examination in November 1983, shortly preceding his separation from service: the Veteran was found to have no psychiatric abnormalities and the medical history questionnaire shows that the Veteran himself expressly denied having ever experienced depression, excessive worry, or nervous trouble of any sort.  In advancing this claim on appeal, the Veteran has testified that he did not experience psychiatric problems during service (including in his September 2008 Board hearing testimony).  The evidence in this case weighs clearly against findings that the Veteran had a psychiatric disability during his military service.

Post service, the Veteran has testified that he has experienced symptoms of depression, and was referred to VA counseling for his depression around the time of January 2008.  However, VA medical reports of record do not show a clear diagnosis of the claimed psychiatric pathology.  The Board acknowledges that the Veteran is competent to report certain symptoms suggestive of experiencing depression or psychiatric difficulties.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

While the Veteran may be competent to testify to his experience of potentially pertinent symptoms of depression, a diagnosis of a chronic acquired psychiatric disability is a matter ultimately requiring specialized expertise.  The Veteran's statements do not constitute competent evidence of a medical diagnosis or nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  This is not a situation where the diagnosis may be established by lay evidence: the Veteran is not reporting a contemporaneous diagnosis (there is no confirmed diagnosis of acquired psychiatric disability); and he does not describe symptoms supporting a later diagnosis (a confirmed acquired psychiatric disability has never been diagnosed).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To ensure adequate development of the medical evidence concerning the Veteran's claimed psychiatric disability, the Board previously remanded this issue to afford the Veteran a VA psychiatric examination.  The resulting August 2011 VA psychiatric examination report is now of record.

Significantly, the August 2011 VA psychiatric examination report concludes that the Veteran has no acquired psychiatric disability.  The August 2011 VA examiner reviewed the claims-file and conducted a thorough interview and evaluation of the Veteran.  The Veteran denied any history of hospitalization of mental disorder, any regular outpatient mental health treatment, or any psychiatric medication.  The VA examiner noted that the Veteran attended group therapy in 2004 in conjunction with the cardiac rehabilitation program.  The VA examination report also notes that during a mental health program consultation in January 2005 the Veteran reported difficulty adjusting following multiple heart attacks, being unable to work, separating from his wife, and experiencing financial strain.  The August 2011 VA examiner noted that at the time of the January 2005 consultation, the Veteran was diagnosed with "Partner relational problems" with difficulty sleeping, but the Veteran otherwise denied symptoms of depression, PTSD, mania, psychosis or anxiety in January 2005.  The August 2011 VA examiner also notes a March 2008 psychology consultation report concerning "stress related to financial concerns resulting from his medical health."  The March 2008 psychology consultation report, discussed by the August 2011 VA examiner, showed an Axis I impression to rule out possible adjustment disorder due to a general medical condition with mixed features.

At the time of the August 2011 VA psychiatric examination, the Veteran described sleeping difficulties, occasional panic attack symptoms, and feelings of depression.  The August 2011 VA psychiatric examiner reported detailed findings from a mental status examination and psychological testing, and noted that a recent March 2011 depression screening scored the Veteran as zero on a scale of 0 to 6 (with scores above 2 possibly indicating a depressive disorder).  Of great significance in this case, the VA examiner concluded that there was no psychiatric diagnosis found.  The August 2011 VA examiner concluded that the Veteran "does not meet DSM-IV criterion for a psychiatric diagnosis."  The examiner explained:

Although the Veteran has received two VA mental health assessments[,] [h]e was assigned no psychiatric diagnoses at the time and documentation is absent for record of consistent mental health treatment.  Additionally, prior depression screenings were negative (2/10/2009; 7/27/2010; 5/23/2011).  During this examination, he reported sometimes feeling situational depression, which he described as mild, presenting no impairment in psychosocial functioning.  Based upon the current evaluation, the Veteran does not meet DSM-IV criterion for a psychiatric disorder.

The Board has reviewed the complete claims-file and finds that the August 2011 VA examination report accurately and thoroughly accounts for the pertinent evidence of record concerning the Veteran's mental health history.  The evidence of record does not otherwise present any significant complaints of, treatments for, or diagnosis of acquired psychiatric disability.

The Board acknowledges the Veteran's assertion that he has depression related to physical disabilities related to service.  While he is competent to testify as to his symptoms, he is not competent to diagnose and render a nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also acknowledges that the issue of entitlement to service connection for an acquired psychiatric disability has previously been considered intertwined with the service connection issues on appeal which are being remanded below.  However, as the recent development of the evidence establishes that the Veteran has no acquired psychiatric disability, there is no longer any possibility that the outcome of the other service connection claims on appeal could impact the outcome of the psychiatric claim.

In sum, based on the competent medical evidence of record, the Board must conclude that the Veteran does not have an acquired psychiatric disability, to include depression.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for acquired psychiatric disability, to include depression.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for acquired psychiatric disability is not warranted.  To this extent, the appeal is denied.


REMAND

Epididymitis and Epididymal Cyst

The Veteran's service treatment records contain evidence of symptomatic manifestations of epididymitis and of scrotal cyst during service.  In this regard, the Board observes that pertinent treatment reports from service include those dated in February 1975, July 1980, November 1980, December 1980, March 1981, August 1981, April 1982, and March 1983.

The Veteran's September 2008 Board hearing testimony included the Veteran's account of having been diagnosed with epididymitis and being told by a VA doctor that the claimed disability "would never go away."  Relatively recent post-service VA medical records contain reports, including dated in April 2010, showing treatment for the related disability of diagnosed "eppidydimal[sic] cyst."  As discussed below, VA medical records from recent years contain several indications of epididymal problems and left testicle symptoms with objective findings and medical treatment.  The fact that the Veteran has, during the course of this appeal, 
had potentially pertinent epididymal pathology decades after having similar epididymal problems during service raises questions that have not been satisfactorily addressed by the evidence currently of record.

The Board's prior remand found that a VA examination was necessary to develop a competent medical opinion addressing the nature and etiology of the Veteran's epididymal pathologies, to include a determination as to whether he has any chronic epididymal pathology that is etiologically linked to the documented in-service epididymal symptoms or is otherwise caused or permanently aggravated during service.

Unfortunately, the August 2011 VA examination report addressing the epididymitis and epididymal cyst issues does not adequately address the medical questions at the core of these appellate issues.

The August 2011 VA examination report addressing these matters notes that the Veteran described symptoms that over time have been "Intermittent w/ remissions," and that "the tenderness has improved since he was given PO steroids approx 1-2 years ago."  The August 2011 VA examination report ultimately concludes that the Veteran's claimed epididymitis and cyst are not related to the symptoms during military service because there is "[n]o documented clinical evidence of Epididymitis" and "[n]o documented evidence of Cyst of the Scrotum."  The August 2011 VA examination report's rationale additionally states that following service "[t]here is only one documented episode of diagnosis of Epididymitis dated 3/25/07."

The August 2011 VA examination report's rationale is problematic for multiple reasons.  First, the absence of findings of epididymitis or of scrotal cyst at the time of the examination does not in and of itself preclude the possibility that the Veteran has had a chronic pathology involving recurrence and remission of symptoms since service.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, the August 2011 VA examination report's own summary of pertinent evidence refers to a March 2007 VA emergency room note describing "chronic epidydimitis [sic], here with pain and swelling in left testicle.  Has waxed and waned for some time."

The nature of the claimed disabilities at issue is such that the manifestations may experience periods of exacerbation and of remission.  To the extent that the August 2011 VA examination report's rationale appears to rely upon a current absence of symptoms previously documented during the pendency of this claim, the rationale does not offer an adequate etiology opinion addressing whether any claimed left testicle pathology may be a chronic disability related to military service.  The August 2011 VA examination report does not explain or make apparent any basis for the Board to conclude that the absence of symptoms in August 2011 weighs against finding that the Veteran's symptoms at other times during the pendency of the appeal were not likely related to apparently similar symptoms during service.

Additionally, the August 2011 VA examination report's rationale does not adequately address, and does not clearly contemplate, recent instances of the Veteran receiving medical treatment for a medically detected cyst or lesion of the left testicle and epididymal tenderness.  The August 2011 VA examination report's own summary of the pertinent evidence also refers to documentation of the Veteran receiving treatment in May 2009 for a cyst of the left testicle, assessed by medical professionals as a "left testicular mass" and "lesion lt testicle."  There were noted concerns regarding the possibility that the lesion may be cancerous.  The August 2011 VA examination report's summary of evidence also includes reference to October 2009, April 2010, and November 2010 urology consultations concerning the left testicular mass which was shown on ultrasound.  The April 2010 entry (as transcribed into the August 2011 VA examination report) refers specifically to the left testicle having "a eppidydimal [sic] cyst, with non-palpable mass."  The August 2011 VA examination report's summary of the evidence also refers to a VA urology consultation from the preceding day including notation of a "tender left epididymus."

The indications of the medical evidence summarized in the August 2011 VA examination report do not appear to be adequately addressed by the rationale offered for the VA examination report's conclusion.  For instance, the Board can find no explanation reconciling the acknowledged medical findings of a cyst or lesion of the left testicle with the VA examiner's rationale stating that there is "[n]o documented evidence of Cyst of the Scrotum."

Finally, the Board notes that some of the pertinent medical history summarized in the August 2011 VA examination report refers to recent VA treatment that is not otherwise documented in the claims file at this time.  Review of the claims file (including Virtual VA) reveals that the VA treatment records more recent than June 2010 (apparently the date of the last comprehensive update of the claims file's set of VA medical records) are not available for the Board's review.  As VA medical records are constructively of record and must be obtained, the RO/AMC should obtain VA treatment records from June 2010 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain, and associate with the claims file, copies of all pertinent VA treatment records from June 2010 to the present.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current epididymal disabilities or scrotal cysts including all such disabilities that have symptomatically manifested since 2004 but may be in remission at the time of the examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a) Please report the medical diagnoses for any current chronic disabilities involving the Veteran's claimed symptoms of the epididymis and any cyst of the scrotum.  In so doing, please address all such disabilities that have symptomatically manifested since 2004 but may be in remission at the time of the examination.  If any pertinent symptoms that have manifested since 2004 are found to reflect acute disability rather than a chronic disability, please expressly so state.

b) For each chronic disability diagnosed, please state whether it is at least as likely as not (a 50% or higher degree of probability) that the disability first manifested during the Veteran's active duty service, was caused during the Veteran's active duty service, was permanently aggravated during the Veteran's active duty service, or is otherwise etiologically linked to the Veteran's service.  In answering this question, please discuss any relevant service and post-service medical records pertaining to the Veteran's complaints involving the epididymis or any scrotal cyst.  Pertinent service treatment records for consideration are dated in February 1975, July 1980, November 1980, December 1980, March 1981, August 1981, April 1982, and March 1983.  A number of VA treatment records in recent years refer to treatment for epididymis and scrotal cyst or lesion findings in the Veteran's left testicle (with some specifically identified in the body of this remand, above).

The examiner should offer a rationale for all opinions given with reference to pertinent evidence.  The examiner is asked to please discuss all pertinent evidence concerning pertinent left testicle symptoms and pathology since 2004, even if no symptoms or findings are evident at the time of the new VA examination.

3.  In the interest of avoiding further remand, the RO/AMC should review the opinion obtained and ensure that an adequate rationale has been offered.

4.  After completion of the above and any other development which the RO/AMC may deem necessary, the RO/AMC should review the claims file and adjudicate the Veteran's claims as appropriate.  If any claim on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


